Exhibit 10.2

 

 

 

 

 

SETTLEMENT AGREEMENT







Parties:


KCI Europe Holding B.V.


Jörg Menten


























Execution Copy
25 June 2007













Houthoff Buruma N.V.

P.O. Box 75505,  1070 AM Amsterdam
Gustav Mahlerplein 50, Amsterdam


Parties:


This Agreement ("Agreement") is made between:


I.             KCI Europe Holding B.V., having its seat (statutaire zetel) at
Zeist, the Netherlands,
               and its registered address at Van Heuven Goedhartlaan 11, 1181 LE
Amstelveen, the
               Netherlands, which is represented in this matter by Stephen D.
Seidel ("KCI");


II.            Jörg Menten, born on 28 December 1957, residing at
Forggenseestrasse 27, 68219
               Mannheim, Germany ("Menten");


Recitals:


A.           Menten has been employed by KCI since 1 July 2001, as President KCI
International
               Division and managing director (statutair bestuurder) of KCI.


B.           The current fixed salary of Menten is €273,000 gross per annum
inclusive of 8% holiday
               allowance.


C.           Between the parties a difference of opinion has arisen regarding
the policy of KCI,
               which has made a productive cooperation impossible.  As a
consequence KCI has taken
               the initiative to terminate the employment agreement with Menten.


D.           The parties have agreed that Menten’s corporate and employment
positions with KCI and
               all other affiliated companies (together the “KCI Group”) will be
terminated under the
               terms and conditions set forth in this Agreement.


It is hereby agreed as follows:


1.          Termination of employment by the court


1.1         KCI shall file a petition to the competent court as soon as
possible, requesting that the
             employment agreement between the parties will be ‘pro forma’
dissolved effective 30
             September 2007 (the “Separation Date”).


1.2        KCI shall inform the court in writing that KCI does not require an
oral hearing of the case
             and that if the dissolution is granted as requested by KCI in
accordance with this
             Agreement, KCI waives the right to withdraw the petition.


1.3        Menten may raise a defence against the petition described in clause
1.1 of this Agreement,
             but shall do so only as a formality and only for the purpose of
preserving the right to
             social security benefits. Furthermore, Menten shall timely send a
letter to the court stating
             that Menten does not require an oral hearing.


2.          Resignation from directorships


2.1        By signing this Agreement Menten confirms to have resigned as per 30
April 2007 from
             his directorship of KCI and from all other directorships held by
him within the KCI
             Group. Menten undertakes to sign such additional documentation and
to take such other
             actions as may be required to give effect to such resignations. Any
costs arising in
             connection with the foregoing shall be borne by KCI.


3.          Release of duties


3.1        Menten has been released from his duty to perform activities under
the employment
             agreement with KCI as per 30 April 2007.


3.2        Menten shall nevertheless cooperate in the best interests of KCI and
shall continue to
             provide services as of the date of this Agreement and until the
Separation Date to ensure a
             proper transfer of tasks and responsibilities.


4.          Salary and benefits up to the Separation Date


4.1        Until 1 May 2007 Menten’s fixed salary and the usual allowances will
be paid by KCI in
             the normal way.


4.2        From 1 May 2007 until the Separation Date Menten’s fixed salary
solely including the
             allowances relating to remuneration (this is limited to health
insurance (including
             disability insurance), holiday and pension allowances) will be paid
by KCI. Menten can
             continue to use his Company Car, phone, laptop and company credit
card (for company
             car related purposes only) during this period.


5.          Final payment


5.1        Within one month after the Separation Date, KCI will effect a normal
final payment
             (eindafrekening).


6.          Severance payment


6.1        Within one month after the Separation Date, KCI will pay Menten a
lump sum amount of
             €484,000 (in writing: four hundred eigthy four thousand Euro)
gross.


6.2        KCI will pay the lump sum amount in the manner requested by Menten.
The manner
             chosen by Menten for making payment must be in accordance with
national and
             international tax legislation and regulations and must not result
in any cost or expense to
             KCI.


6.3        If Menten requests payment in the form of an annuity (stamrecht), KCI
shall make the
             severance payment to Menten in the form of an annuity (or arrange
for this to be done), as
             allowed under article 11(1)(g) of the Wages and Salaries Tax Act
(Wet op de
             Loonbelasting 1964) and shall, at the request of Menten, place this
annuity with an insurer
              that is duly authorised for this purpose under the Wages and
Salaries Tax Act.

              If the aforementioned annuity is placed with a professional
insurer, KCI is not required to
              pay the gross amount to the insurer until KCI has received a
written statement from the
              insurer stating that the amount will be used exclusively for an
annuity that is in
              compliance with article 11(1)(g) of the 1964 Wages and Salaries
Tax Act (Wet op de
             Loonbelasting 1964) and that the payment gives KCI a full and final
discharge with
              regard to the payment.

              If the aforementioned annuity is placed with another permitted
type of insurer (i.e. a
             stamrecht-BV) (the “Annuity Company”), KCI is not required to make
payment until
              after receiving a written statement from the tax inspector that
KCI may make payment
              without deducting payroll taxes. If the tax inspector does not
provide that written
              statement for no reason other than that such permission is, in the
opinion of the tax
              inspector, not required because of an exemption for an annuity,
and if it has not been
              demonstrated that the tax inspector does not have any substantive
objection, KCI is not
              required to make payment until an annuity agreement that is to the
satisfaction of KCI and
              that states that the annuity meets the requirements of article
11(1)(g) of the Wages and
              Salaries Tax Act has been signed by Menten, KCI and the Annuity
Company. This
              annuity agreement must include a clause in which Menten and the
Annuity Company
              irrevocably indemnify KCI for any amount claimed by the tax
authorities with respect to
              the compensation, including interest, penalties, expenses and
costs reasonably incurred to
              challenge the claim of the tax authorities. Further, this annuity
agreement contains a
              clause stating that, upon payment to the Annuity Company of the
gross amount agreed
              upon, Menten gives KCI a full and final discharge of the
obligation to pay the
              compensation as meant in clause 2.1 of this Agreement.


7.          Bonuses


7.1        In view of Menten leaving KCI after 1 July 2007, Menten will in
accordance with past
              practice be entitled to a pro rated bonus for the year 2007. The
pro rated bonus for the
              year 2007 amounts in aggregate to €109,000 (in writing: a hundred
and nine thousands
              Euro) gross. Menten will not be entitled to any other bonus and
hereby unconditionally
              and irrevocably waives any other bonus entitlements he has or may
have.


8.          Vacation days


8.1        Menten will use up all his remaining vacation days before the
Separation Date. In any
             case Menten will be deemed to have used up all his vacation
entitlements by this date.


9.          Company property and company car


9.1        Menten will return to KCI everything that KCI provided or made
available to Menten in
              relation to the employment agreement (amongst others the Company
Car, phone and
              laptop). Menten will return everything in good condition not later
than the Separation
              Date.


10.        Pension scheme


10.1      KCI shall comply with all employment-related and termination-related
obligations that it
              has towards Menten under the Pension Act (Pensioenwet) and the
applicable pension or
              savings scheme. Menten hereby acknowledges that he has been
informed that he has the
              option of transferring the pension.


11.        Non-competition and penalty clause


11.1      Until 30 April 2008 Menten will not, directly or indirectly, either on
his own or for others,
              be active in or associated with any enterprise carrying out
activities in a field the same as
              or similar to those of KCI or otherwise in competition with KCI,
nor act, directly or
              indirectly, as an intermediary in any way whatsoever, nor be in
any form active in or
              associated with any customer, potential customer, connection,
contact or supplier of KCI.


11.2      This obligation only applies to the above-mentioned activities or
involvement of KCI in
              the field of wound care, wound care surfaces, or any businesses in
which KCI operates as
              of 30 April 2007.


11.3      If Menten does not fulfil his obligations under clause 11.1 of this
Agreement, Menten will
              to the extent required  notwithstanding Section 7:650, paragraphs
3, 4 and 5, of the Dutch
              Civil Code (“DCC”) and without notice of default, be subject to
the requirement to pay to
              KCI a penalty of €10,000 for each violation and also a penalty of
€1,000 per day for each
              day that Menten remains, despite a warning, in violation of the
aforementioned
              obligations, none of which will prejudice the right of ­KCI to
claim full compensation
              instead of the penalty payments.


12.        Confidentiality clause and penalty clause


12.1      The confidentiality clause and the penalty clause that KCI and Menten
have agreed to and
              that are contained in the employment agreement (schedule 1
employment agreement dated
              1 July 2001) will remain fully in effect after the date of
termination of the employment
              agreement.


13.        Non-solicitation clause and penalty clause


13.1      The non-solicitation clause and the penalty clause that KCI and Menten
have agreed to
              and that are contained in the employment agreement (schedule 1
employment agreement
              dated 1 July 2001) will be prolonged until 30 April 2008 and will
remain fully in effect
              until that time.


14.        Stock options and restricted shares


14.1      In accordance with the applicable option plans, award agreements and
other option rules,
              Menten has had 30 days to exercise any vested stock options as per
30 April 2007. Any
             stock options which were unvested as of 30 April 2007 and any
restricted shares for
             which restrictions were still in place on 30 April 2007 have
expired and have become null
              and void on 30 April 2007.


15.        Departure announcements


15.1      Any internal or external announcement regarding the departure of
Menten shall only be
              made by the mutual consent of KCI and Menten.


16.        Confidentiality


16.1      KCI and Menten shall not disclose any information to any third party
regarding the
              existence or the contents of this Agreement, unless there is a
statutory obligation to do so.


17.        Non-disparagement clause


17.1      The parties will in the future behave in a good and careful manner
towards the other party.
              They will not refer to the other party vis-à-vis other parties in
a negative way. On the side
              of Menten this obligation relates to KCI and its affiliated
companies.


18.        Legal costs


18.1      Within four weeks after receipt of a well specified invoice, KCI will
pay for the legal
              costs of Menten till a maximum of €5,000 exclusive of VAT and
inclusive of office costs.


19.        Costs tax filing obligations


20.        KCI will pay for the services of PricewaterhouseCoopers, both in the
Netherlands as well
              as in Germany, to assist Menten with his tax filing obligations
for 2007 until his 2007 tax
              returns have been filed to the Dutch and German tax authorities.


21.        Indemnification


21.1      Subject to the provisions of this Agreement, KCI will hold harmless
Menten from and
              against any claims, damages, penalties, fines, liabilities,
obligations, losses, costs and
              expenses (collectively “Damages”) made against or incurred or
suffered by Menten, other
              than damages from KCI, in or outside the Netherlands, as a result
of or arising out of any
              acts of decisions (including any failure to act or decide) of
Menten in his capacity of
              managing director (statutair bestuurder) of KCI and its affiliated
companies, except if and
              to the extent that such Damages and/or facts or circumstances that
will or may give rise to
              any such Damages are caused by intent (opzet) or deliberate
recklessness (bewuste
              roekeloosheid) according to Section 7:661 DCC or, in connection
with a fact or
              circumstance that Menten had actual knowledge of, constitute
serious misconduct (ernstig
              verwijt) as such notion is interpreted in the context of Section
2:9 DCC.


21.2      The indemnification set out in clause 21.1 will not in any way
prejudice or mitigate any
              rights or recovery which Menten may have against the liability
insurer and/or other third
              party in relation to the Damages or the facts or circumstances
that will or may give rise to
              any such Damages, nor will this indemnification in any way
prejudice or mitigate the
              obligation of Menten to seek any such recovery, if available.


21.3      To the extent that Menten recovers any monies in relation to the same
matter from the
              liability insurer or any other third party, Menten will account to
KCI for all the amount so
              received or, if less, the amount of money paid by KCI by way of
indemnity.


22.        Discharge


22.1      Upon compliance with each provision in this Agreement, each party
grants the other a full
              and final discharge, except for possible redress for Dutch wage
tax (loonheffing) directly
              related to the salary over the months July, August and September
2007 and the pro rated
              bonus for 2007, with respect to the employment agreement and the
termination thereof.
              On the side of Menten this discharge relates to KCI and its
affiliated companies and the
              discharge is inclusive of all possible obligations of KCI under
the employment agreement
              to pay Menten a severance package or a compensation. KCI shall put
the resolution for
              discharge on the agenda of its annual general meeting along with
the annual accounts.
              Discharge will not be withheld on unreasonable grounds and KCI
currently does not have
              knowledge of any fact or circumstance that may bar such discharge.


23.        Full and binding nature of Agreement


23.1      This Agreement constitutes the entire agreement between the parties
with respect to the
              termination of the employment agreement between them. This
Agreement replaces all
              previous agreements, which are therefore no longer valid.


23.2      If the decision of the court differs from what the parties have agreed
upon in this
              Agreement, including with regard to compensation, the termination
date or anything else,
              the parties shall treat the decision of the court in this matter
as non-binding and this
              Agreement shall remain valid and binding upon them. The parties
waive any right to
              enforce any such decision.


24.        Miscellaneous


24.1      The parties hereby irrevocably waive the right to seek rescission
and/or annulment of this
              Agreement.


24.2      This agreement constitutes a settlement agreement
(vaststellingsovereenkomst) in
              accordance with Section 7:900 of the DCC and further.


25.        Governing law


25.1      This Agreement will be governed by the laws of the Netherlands.


26.        Competent Court


26.1      In accordance with Section 23 and 21 of the EC Execution Regulation
(EEX-verordening),
              the parties hereby explicitly agree that all disputes between them
including the pro forma
              procedure mentioned in clause 1 of this Agreement will be brought
before the Cantonal
              Court in Amsterdam, the Netherlands.

 

 

 

In witness whereof, agreed upon and signed in two counterparts by:

  /s/  Stephen D. Seidel                          

  /s/  Jörg Menten                          

KCI Europe Holding B.V.

Jörg Menten

Name: Stephen D. Seidel

Place:  Amsterdam

Position: Sr. Vice President, General Counsel

Date:  June 25, 2007

Place:   Amsterdam

 

Date:   June 25, 2007

 

 

 